 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                 Case No. CR14-352-RSL

10                          Plaintiff,                          ORDER DENYING MOTION
11                     v.                                       FOR TERMINATION OF
                                                                SUPERVISED RELEASE
12    ROBEL SISAY GEBREMEDHIU,
13                          Defendant.
14
15         This matter comes before the Court on defendant’s “Motion for Early Termination of
16 Supervised Release.” Dkt. #44. The Court, having reviewed the motion, records, and files
17 herein, as well as the factors set forth in 18 U.S.C. § 3553(a), finds as follows:
18         (1)    Defendant’s motion for early termination of supervised release is DENIED. The
19 Court recognizes that defendant has done well on supervision and commends him on his
20 progress. However, considering defendant’s criminal history, and the nature and circumstances
21 of his offense, the Court declines to terminate his term of supervised release at this time. See 18
22 U.S.C. §§ 3583(e)(1); 3553(a).
23         (2)    The Court understands that defendant is pursuing a seasonal truck driving job in
24 Alaska. If defendant successfully obtains employment in Alaska, the Court will MODIFY the
25 conditions of defendant’s supervised release to permit him to travel to and work in Alaska from
26 April through November 2020. Assuming defendant travels to Alaska for employment
27 purposes, the Probation Office shall require him to report routinely by telephone to facilitate
28
     ORDER DENYING MOTION FOR
     TERMINATION OF SUPERVISED RELEASE - 1
 1 continued support and monitoring of defendant. Defendant shall commit no new law violations
 2 for the period that he is out of the District.
 3         IT IS SO ORDERED.
 4
 5         DATED this 3rd day of April, 2020.
 6
 7
 8                                                  A
                                                    Robert S. Lasnik
 9
                                                    United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING MOTION FOR
     TERMINATION OF SUPERVISED RELEASE - 2
